IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL WARREN,                              :   No. 31 MAP 2018
                                            :
                    Appellant               :   Appeal from the Order of the
                                            :   Commonwealth Court at No. 306 MD
                                            :   2018 dated May 1, 2018, exited May
              v.                            :   2, 2018
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
ATTORNEY GENERAL,                           :
                                            :
                    Appellee                :


                                      ORDER


PER CURIAM                                           DECIDED: February 20, 2019
      AND NOW, this 20th day of February, 2019, the order of the Commonwealth Court

is AFFIRMED. Appellant’s ancillary request for relief, filed on November 27, 2018, is

DENIED as moot.